DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claim 6-20, memory device, in the reply filed on 8/2/2022 is acknowledged.  The traversal is on the ground(s) that: 1. No without serious burden; 2. species election optional; 3. should not be required to incur the additional costs associated with the filing of multiple applications.  This is not found persuasive because: 1. Group 1 is the method of making the device, while Group 2 is the memory device itself; they belong to different classifications as indicated in the office action dated 6/3/2022; searching for different field for each groups; 2. the intentions are different, and restriction are required; 3.37 C.F.R. 1.141   two or more independent and distinct inventions may not be claimed in one national application.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8, 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanamori et al. (PGPUB 20140085961), hereinafter as in Kanamori.
Regarding claim 6, Kanamori teaches a three dimensional memory array, comprising: 
a plurality of memory cells, wherein each respective memory cell comprises: 
a first portion of a storage element material (Fig 9c, one DSL in contact with LB1 of a cell) between and in direct contact with a first portion of a conductive line (Fig 9c, LB1) of a first plurality of conductive lines and a portion of a conductive line of a second plurality of conductive lines (Fig 9C, and Fig 7, VWL1); and 
a second portion of the storage element material (Fig 9C, the other side of DSL in contact with LB1) between and in direct contact with a second portion of the conductive line of the first plurality of conductive lines and a portion of an additional conductive line of the second plurality of conductive lines (Fig 9C, Fig 7, VWL2).
Regarding claim 7, Kanamori teaches each respective memory cell is substantially co-planar to its respective conductive line of the first plurality of conductive lines (Fig 9c, cells are in the plane of LBL1).
Regarding claim 8, Kanamori teaches each respective conductive line of the first plurality of conductive lines comprises a data line (Fig 9C, LBL1) of the three dimensional memory array, and each respective conductive line of the second plurality of conductive lines comprises an access line (Fig 9C, HWL1/2 as access line) of the three dimensional memory array.
Regarding claim 10, Kanamori teaches the storage element material comprises a chalcogenide material ([0088]).
Regarding claim 11, Kanamori teaches an insulation material (Fig 9C, 105) separating the first plurality of conductive lines from one another.
Regarding claim 12, Kanamori teaches the insulation material comprises a dielectric material ([0081]).
Regarding claim 13, Kanamori teaches a three dimensional memory array, comprising: 
a plurality of first conductive lines (Fig 9C, LBLs); and a plurality of vertical stacks (Fig 9C), wherein each respective vertical stack comprises: 
a second conductive line (Fig 9C, vertical VWL1 connected to HWL1) arranged to extend substantially perpendicular to and pass through the plurality of first conductive lines; and 
a storage element material (Fig 9C, DSL), wherein: the storage element material is formed between and in direct contact with a first portion of a conductive line of the plurality of first conductive lines and a first portion of the second conductive line (Fig 9C); and 
the storage element material is formed between and in direct contact with a second portion of the conductive line of the plurality of first conductive lines (Fig 9C, DSL contacting LBL of a second LBL above/below the selected LBL) and a second portion of the second conductive line (Fig 9C, DSL is a one piece element connecting to many LBLs).
Regarding claim 14, Kanamori teaches during a program operation or a sense operation: 
select a single one of the plurality of first conductive lines; and 
select the second conductive line of each of the plurality of vertical stacks in a particular vertical plane ([0077]).
Regarding claim 15, argument used in rejection of claim 10 applies.
Regarding claim 16, Kanamori teaches the second conductive line of each respective vertical stack is coupled to one of a plurality of conductive extensions (Fig 7, HWL and LBL are parallel) that extend substantially parallel to the plurality of first conductive lines.
Regarding claim 17, Kanamori teaches the plurality of conductive extensions are separated from one another by an insulation material (Fig 9C, gaps are of air or filled with insulator).
Regarding claim 18, Kanamori teaches the second conductive line of each respective vertical stack is separated from the plurality of first conductive lines by an insulation material (Fig 9C, DSL is between WL and LBL).
Regarding claim 19, Kanamori teaches an additional insulation material (Fig 9C, 105) separating the plurality of first conductive lines from one another, and wherein the insulation material and the additional insulation material comprises different types of insulation material ([0088] DSL different types, and [0079] (general type) insulating material e.g. glass).
Regarding claim 20, Kanamori teaches each respective vertical stack further comprises a first conductive plug and a second conductive plug coupled to the second conductive line and the storage element material that is in direct contact with the second conductive line (Fig 9C, CPL1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori, in view of Hou et al. (PGPUB 20160064453), hereinafter as Hou.
Regarding claim 9, Kanamori teaches a memory array as in rejection of claim 6,
But not expressly self-selecting material,
Hou teaches the storage element material comprises a self-selecting storage element material ([0021]).
Since Hou and Kanamori are both from the same field of semiconductor memory device, the purpose disclosed by Kanamori would have been recognized in the pertinent art of Hou. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use self-selecting material as in Hou into the device of Kanamori for the purpose of enabling a memory cell. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827